FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of the registrant’s Common Stock as of October 26, 2012 was 998,445,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statements of Equity for the nine months ended September 30, 2011, the three months ended December 31, 2011 and the nine months ended September 30, 2012 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 39 Item 4.Controls and Procedures 40 Part II.Other Information Item 1.Legal Proceedings 41 Item 1A.Risk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 4.Mine Safety Disclosure 42 Item 6.Exhibits 43 Signature 44 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) September 30, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $107,725 and $107,048, respectively Prepaid expenses Restricted cash - Income taxes and other current assets Total current assets Restricted cash Property, plant and equipment, net Goodwill Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Advanced billings Accrued other taxes Accrued interest Other current liabilities Total current liabilities Deferred income taxes Pension and other postretirement benefits Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (1,750,000,000 authorized shares, 998,453,000 and 995,128,000 outstanding, respectively, and 1,027,986,000 issued, at September 30, 2012 and December 31, 2011) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 2 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 ($ in thousands, except for per-share amounts) (Unaudited) For the three months ended For the nine months ended September 30, September 30, Revenue $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Integration costs Total operating expenses Operating income Investment income (loss) ) Losses on early extinguishment of debt ) - ) - Other income (loss), net Interest expense Income before income taxes Income tax expense (benefit) ) Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ Basic and diluted net income per share attributable to common shareholders of Frontier $ CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 ($ in thousands) (Unaudited) For the three months ended For the nine months ended September 30, September 30, Net income $ Other comprehensive income, net of tax (see Note 15) Comprehensive income Less:Comprehensive income attributable to the noncontrolling interest in a partnership ) Comprehensive income attributable to the common shareholders of Frontier $ The accompanying Notes are an integral part of these Consolidated Financial Statements. 3 PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011, THE THREE MONTHS ENDED DECEMBER 31, 2, 2012 ($ and shares in thousands) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2011 $ ) ) $ ) $ $ Stock plans - - ) - - - Dividends on common stock - - ) - ) Net income - Other comprehensive income, net of tax - Distributions - ) ) Balance September 30, 2011 ) ) ) Stock plans - (9
